IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


Q.M., A MINOR BY HIS LEGAL                    : No. 23 EAL 2018
GUARDIAN LISA JABBAR,                         :
                                              :
                    Petitioner                : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
             v.                               :
                                              :
                                              :
GEORGE JUNIOR REPUBLIC IN                     :
PENNSYLVANIA CORPORATION,                     :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 25th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Dougherty did not participate in the consideration or decision of this matter.